DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-38 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al., Bioconj. Chem 2012, 23 2377-2385.
 	Chen et al. discloses dye-1 or dye-3 as structures of PSMA-based near-infrared fluorescent imaging agents (see figure 1), wherein the amine-reactive active esters of IRDye800CW or IRDye800RS are conjugated with compound 3 to produce the dye-PSMA inhibitors shown in figure 1 (see internal page 8, the first paragraph), and wherein the compound 3 provides useful scaffold for targeting of PSMA+ tissues in vivo and should be useful for preparing NIR dye conjugates designed for clinical intraoperative optical imaging device (see abstract).


    PNG
    media_image1.png
    314
    653
    media_image1.png
    Greyscale


The dye-1 and dye-3 in CHEN ET AL. are identical to the compound of claim 1 when G is
IRDye800CW-NH (FG is IRDye800CW or IRDye800RS; g is 5; V is -C(O)-; and R is H); p,q, r and s are 0; a is 3; R3 , Q  and R are hydrogen; or when G is IRDye800CW-NH (FG is IRDye800CW or IRDye800RS; g    is 5; V is _C(0)-; and R is H);  p and r are 0; q and s are
1; R2 is hydrogen; n is 3; R3 is “C02H; W is_NHC(0)-; R3' is hydrogen; m is 5; Y is _ C(O)-; R is hydrogen; a is 3; Q and R are hydrogen.
	As all of the features of claims 1, 6 and 21are disclosed in Chen et al., these claims are anticipated.

Claim Objections
Claims 2-5, 7-20 and 22-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.